MEMORANDUM **
Emybel Santella Valmoja, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s decision denying her motions to reopen and reconsider removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). We grant the petition for review.
The agency abused its discretion in rejecting Valmoja’s claim that she did not receive notice of her hearing where she submitted an affidavit stating that she changed her address with a Department of Homeland Security officer, and the notice was mailed to her prior address. See Salta v. INS, 314 F.3d 1076, 1079 (9th Cir. 2002); see also Celis-Castellano v. Ashcroft, 298 F.3d 888, 892 (9th Cir.2002) (holding that in a motion to reopen, “the Board must accept the facts in an alien’s affidavit as true unless inherently unbelievable”) (quoting Maroufi v. INS, 772 F.2d 597, 600 (9th Cir.1985)).
Accordingly, we grant the petition and remand for further proceedings. INS v. *461Orlando Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.